Exhibit 10.28

AMENDMENT NO. 1 TO

TECHNOLOGY LICENSE AGREEMENT

This Amendment No. 1 (“Amendment No. 1”) dated as of December 7,2004 (the
“Effective Date”) to that certain Technology License Agreement dated January 25,
2004 (the “Original Agreement”) by and between ANOTO AB, a company incorporated
under the laws of Sweden (“Anoto”), ANOTO GROUP AB, a company incorporated under
the laws of Sweden (“Anoto Group”), LEAPFROG ENTERPRISES, INC., a company
incorporated under the laws of Delaware (“LF Enterprises”) and LEAPFROG
INTERNATIONAL RESEARCH COMPANY LTD., a wholly-owned Group Company of LF
Enterprises incorporated under the laws of the Cayman Islands (“LFIRC”). Each of
Anoto, Anoto Group, LF Enterprises and LFIRC are referred to as a “Party”, and
collectively as the “Parties”. Capitalized terms not defined in this Amendment
No. 1 will have the meaning ascribed to them in the Original Agreement.

BACKGROUND

 

  A. The Parties entered into the Original Agreement as of January 25, 2004.

 

  B. On June 23,2004, the Parties entered into a letter agreement (the “June
2004 Letter”) whereby the Parties agreed to amend Section 2.6 of the Original
Agreement to extend the deadline to negotiate mutually agreeable terms with
respect to use of the Licensed Anoto Technology with LeapFrog’s LeapTrack
system.

 

  C. LF Enterprises now intends to dissolve and wind down LFIRC, its wholly
owned subsidiary.

 

  D. LFIRC now desires to assign all of its rights and obligations under the
Original Agreement (as amended by the June 2004 Letter) to LF Enterprises, LF
Enterprises now desires to assume all of the rights and obligations of LFIRC
under the Original Agreement (as amended by the June 2004 Letter), Anoto and
Anoto Group agree to consent to the assignment by LFIRC and the assumption by LF
Enterprises of such rights and obligations, and the Parties also desire to make
such other amendments to the Original Agreements as specifically set forth in
this Amendment No. 1.

Based on the foregoing, and in consideration of the mutual promises and
covenants set forth below and other good and valuable consideration the receipt
and adequacy of which is hereby acknowledged, the Parties agree as follows:

 

1. ASSIGNMENT AND ASSUMPTION.

As of the Effective Date of this Amendment No. 1, LF Enterprises and LFIRC agree
as follows:

 

  1.1 LFIRC hereby conveys, transfers and assigns to LF Enterprises all of
LFIRC’s right, title and interest under the Original Agreement and the June 2004
Letter; and

 

1



--------------------------------------------------------------------------------

  1.2 LF Enterprises hereby assumes all of LFIRC’s right, title, interest and
obligations under the Original Agreement and the June 2004 Letter.

 

2. AMENDMENTS TO PRIOR AGREEMENTS.

 

  2.1 References to “LFIRC” and “LeapFrog”. The Parties agree that any
references in the Original Agreement or in the June 2004 Letter to “LFIRC” or to
“LeapFrog” will, as of the Effective Date of this Amendment No. 1, refer
exclusively to LF Enterprises.

 

  2.2 Deletion of Sections to the Original Agreement. The Parties agree to amend
the Original Agreement as follows:

 

  (a) Section 10.4 of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“10.4 [RESERVED]”

 

  (b) Section 13.2(m) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

“13.2 (m) [RESERVED]”

 

3. MISCELLANEOUS.

 

  3.1 Effect of Amendment No. 1. Except as specifically set forth in Sections 1
and 2 of this Amendment No. 1, the terms and conditions of the Original
Agreement and the June 2004 Letter will remain in full force and effect.

 

  3.2 Entire Agreement; :Interpretation. This Amendment No. 1, together with the
Original Agreement, the June 2004 Letter, and any notices made pursuant any of
the foregoing, collectively constitute the entire agreement of the Parties with
respect to the subject matter hereof and supersedes all previous and
contemporaneous agreements, contracts, communications, representations and
understanding, either oral or written, between the Parties relating to the
subject matter hereof.

 

  3.3 Counterparts. This Agreement may be executed in two or more counterparts
in the English language, and each such counterpart will be deemed an original
hereof. In case of any conflict between the English version and any translated
version of this Agreement, the English version will govern.

[Intentionally Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of each of the Parties have
executed and delivered this Amendment No. 1 as of the Effective Date.

 

LEAPFROG ENTERPRISES, INC.   ANOTO AB By:  

/s/ Tom Kalinske

  By:  

/s/ Anders Tormod

 

  Tom Kalinske, CEO

   

Anders Tormod, CEO

By:  

/s/ Bill Chiasson

  By:  

/s/ Peter Liss

  Bill Chiasson, Chief Financial Officer     Peter Liss, Chief Financial Officer
Address for Notices:   Address for Notices: 6401 Hollis Street, Suite 100  
Scheelevågen 19 C Emeryville, CA 94608 USA   223 70 Lund, SWEDEN Fax: (510)
420-5011   Fax: +46 46 540 12 02 Attention: VP, Legal Affairs   Attention: Chief
Executive Officer

LEAPFROG INTERNATIONAL

RESEARCH COMPANY LTD.

  ANOTO GROUP AB By:  

/s/ L. James Marggraff

  By:  

/s/ Christer Fåhraeus

        L. James Marggraff, Director         Christer Fåhraeus, Chairman Address
for Notices:   Address for Notices: c/o M&C Corporate Services Limited  
Scheelevågen 19 P.O. Box 309GT   223 70 Lund, SWEDEN Ugland House   Fax: +46 46
540 12 02 South Church Street   Attention: Chairman George Town     Grand
Cayman, Cayman Islands     Fax: (345) 949 8080     With a copy to:     LeapFrog
International Research Company Ltd.    

c/o 6401 Hollis Street, Suite 175

Emeryville, CA 94608 USA

    Fax: (510) 420-5011     Attention: Corporate Secretary    

 

1.